Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 09/09/2021. Claims 1-13 and 21-22 are currently pending. Claims 14-20 are canceled and claims 21-22 are added new per applicant’s request.

Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.
Response to Arguments/Remarks
	Regarding remarks on the objection to the specification the amendment is accepted and the previous objection is withdrawn.
	Regarding remarks on the objection to the drawing, the amendment is accepted and the previous objection is withdrawn.
	Regarding remarks on the claim objections and the rejections under 35 U.S.C. §112(b) rejections, the amendment is accepted and the previous objections and rejections are withdrawn. However, examiner notices that claim 10 is dependent on claim 10 itself. Since the claim cannot dependent on itself, new claim objection is issued. Please make an appropriate correction.
the 35 U.S.C. §103 rejections, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
	Claims 1 and 10 are objected to because of the following informalities:  As per claim 1, the phrase “thereby” in “thereby the plurality of three-component detectors respectively placed in the plurality of boreholes have different distances in the longitudinal direction” appears unnecessary and should be deleted or should be replaced with an appropriate phrase if it has a special meaning for clarity. As per claim 10, the claim depends on itself and needs to show correct base claim.
	Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-6, 11-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jiao (CN 103217703 B), hereinafter ‘Jiao’ in view of Zhou (CN 203287537 U), hereinafter ‘Zhou’ and Bellino (A. Bellino and et al, “An automatic .
As per claim 1, Jiao disclose the claim as follows.
	An automatic system for detecting problematic geological formations ahead of a tunnel face, the automatic system comprising: (A device for advanced geological prediction of a tunnel with a face [pg. 4 line 23-24], predicting the advancement of a tunnel with a face [pg. 1 line 13], prediction of unfavorable geological bodies [pg. 1 line 15])
	a data acquisition module, configured to acquire data, wherein the data acquisition module comprises at least one three-component detector, at least one borehole is drilled in a side wall of the tunnel, the three-component detector is placed in the borehole as follows: (a signal acquisition system [pg. 4 line 24], The signal acquisition system consists of three components detectors [pg. 4 line 25], 2. borehole ‘a, b two’, 4. Sidewalls [pg. 6 line 36-37, Fig. 1])
	a x-component direction of the three-component detector is consistent with an axis direction of the tunnel and points to the direction of a tunnel face of the tunnel, a y-component direction of the three-component detector is perpendicular to a vertical to a vertical plane including the longitudinal direction, and a z-component direction of the three-component detector is perpendicular a horizontal plane including the longitudinal direction; (the borehole is parallel to the floor of the cavern and perpendicular to the cavern [pg. 2 line 42-43], fill the inside of the hole with butter as the couplant of the first three-component detector and the implying the direction of three-component detectors are in line with of the bore hole direction and setting x, y, and z component directions as described in the claim and it would be an obvious choice to a person having ordinary skill in the art since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954)).
However, Jiao is silent regarding a plurality of boreholes are drilled in a same side wall of the tunnel and the plurality of three-component detectors are respectively placed in the plurality of boreholes.

Zhou discloses a plurality of boreholes are arranged in a same side wall of the tunnel (a plurality of the blast hole is set on the same side wall of said tunnel hole, the receiving hole is arranged at the rear side of the plurality of the blast hole and to which a plurality of the blast holes are distributed on the same straight line [0005, Fig. 1 and 2]).

Bellino discloses holes in the tunnel walls and accelerometers, i.e. detectors, along the same side of tunnel walls (ten … accelerometers are placed on the tunnel walls. Actually, they are screwed at the top of small fiberglass bars, which are inserted in small holes inside the tunnel walls. The source is located on two sections, while the accelerometers are disposed on four sections, alternating two and three sensors per section [pg. 250 right col section 5.1 Data acquisition line 4-9, see ‘Configuration of sources and receivers on the tunnel; source is indicated with red squares, receivers with showing a plurality of accelerometers, i.e. detectors, are on the same side of the tunnel).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Jiao in view of Zhou and Bellino to drill a plurality of boreholes in a same side wall of the tunnel and respectively place the plurality of three-component detectors are in the plurality of boreholes for an optimization of a tunnel construction and a work productivity. (Zhou - understand geology condition before digging for tunnel construction has very important function, advanced forecasting, find abnormal conditions, optimizing construction solution [0002]) (Bellino - prediction of the geological risk during tunnel construction is still a challenge: detection of faults and other geological features affecting the work in front of the tunnel is highly desirable for safety and engineering reasons [pg. 243 left col section 1. Introduction line 1-4]).

Jiao continues to disclose
	a data transmission module, configured to transmit the data, wherein the data transmission module comprises a synchronous communicator and a signal line with shielding properties, wherein the synchronous communicator is connected with the three-component detector via the signal line to receive the data acquired by the data acquisition module; (communication system [pg. 4 line 24], signal line ‘with shielding characteristics’ [pg. 4 line 27, pg. 7 line 34], analog 
	a control and data analysis module, configured to receive and analyze the data, and determine the geological formations of the tunnel face based on the data, wherein the control and data analysis module comprises a host and a control and analysis procedure of the host, and the host is connected with the synchronous communicator (a control and data analysis system [pg. 4 line 24-25], control and data analysis system consists of a host … and control analysis program [pg. 4 line 30-31, 36-37], Through the processing program in the host, the digital signals collected in multiple times ‘24 channels’ are processed and analyzed, and the surrounding rock in front of the face is predicted to realize the geological prediction of the seismic method [pg. 5 line 51-53], wireless communication module 11a connected thereto is installed at the opening to enhance the wireless transmission effect, and the host 12 and the wireless communication module 11b connected thereto are connected [pg. 7 line 48-50, Fig. 1])

However, although Jiao discloses the data acquisition module comprises other electronic circuits in addition to three-component detectors (The signal acquisition system consists of three components detectors [pg. 4 line 25], electronic circuits such as 14. Multiplexer ‘ADG509’, 15. Amplifier ‘PGA207’, 16.A/D converter ‘AD976’ [pg. 4 line 25-27, pg. 6 line 41-42, Fig. 1]), Jiao is silent regarding 


Zhao discloses the data acquisition module is connected with a processor (a data processor connected with the data collector [0005]) and the plurality of boreholes are spaced from one another in the longitudinal direction of the tunnel (a plurality of the … hole is set on the same side wall of said tunnel hole, a plurality of the … holes are distributed on the same straight line [0005, Fig. 1 and 2])

Bellino discloses the plurality of three-component detectors respectively placed in the plurality of boreholes have different distances in the longitudinal direction from the tunnel face adjacent to the side wall of the tunnel (ten … accelerometers are placed on the tunnel walls. Actually, they are screwed at the top of small fiberglass bars, which are inserted in small holes inside the tunnel walls. The source is located on two sections, while the accelerometers are disposed on four sections, alternating two and three sensors per section [pg. 250 right col section 5.1 Data acquisition line 4-9, see ‘Configuration of sources and receivers on the tunnel; source is indicated with red squares, receivers with green circles’ in Fig. 15], showing a plurality of accelerometers, i.e. detectors, are on the same side of the tunnel).



As per claim 2, Jiao, Zhou and Bellino disclose claim 1 set forth above.
Jiao discloses two boreholes, i.e. the first and the second boreholes, drilled in the side wall of the tunnel, but is silent regarding the third borehole.

Zhao discloses more than two boreholes drilled in the side wall of the tunnel (the plurality of boreholes [0005, Fig. 1 and 2]).

Bellino also discloses more than two boreholes drilled in the side wall of the tunnel (holes inside the tunnel walls [pg. 250 right col section 5.1 data acquisition line 5-7], receivers with green circles [Fig. 15])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Zhao or Bellino to use the first, the 
	it would also have been obvious to one having ordinary skill in the art at the time the invention was filed to use the first, the second, and the third borehole since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

As per claim 3, Jiao, Zhou and Bellino disclose the claim 2 set forth above.
Jiao discloses “the tunnel comprises a base plate which is perpendicular to the tunnel face, the first borehole and the second borehole are drilled in a direction parallel to the base plate of the tunnel and perpendicular to an longitudinal axis direction of the tunnel” (2. borehole ‘a, b two’, 4. Sidewalls [pg. 6 line 36-37, Fig. 1], A hole is drilled in each of the two side walls of the entrance of the tunnel. The borehole is parallel to the floor of the cavern and perpendicular to the cavern [pg. 2 line 42-43, pg. 4 line 39-40]).

Both Zhao and Bellino disclose more than two boreholes that are drilled in the direction recited in the claim (Zhao - the plurality of boreholes [0005, Fig. 1 and 2]) (Bellino - holes inside the tunnel walls [pg. 250 right col section 5.1 data acquisition line 5-7], receivers with green circles [Fig. 15]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Zhao or Bellino to drill the first, the 
	it would also have been obvious to one having ordinary skill in the art at the time the invention was filed to use a first, the second and the third borehole since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

As per claim 4, Jiao, Zhou and Bellino Jiao disclose the claim 3 set forth above.
Jiao discloses “the data acquisition module comprising two three-component detectors, wherein the two three-component detectors placed in the first borehole and the second borehole are named as a first three-component detector and a second three-component detector, respectively” (two three-component detectors are respectively buried at the bottom of the two boreholes, so that the detector and the borehole wall are closely fitted and coupled together [pg. 2 line 52-53]), but is silent regarding a third three-component detector placed in the third borehole.

Although Jiao is silent regarding addition of a third three-component detector placed in the third borehole, it would also have been obvious to one having ordinary skill in the art at the time the invention was filed to add a third three-component detector placed in the third borehole since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

As per claim 5, Jiao, Zhou and Bellino disclose the claim 4 set forth above.
Jiao discloses the two three-component detectors acquiring the data independently and synchronously and the two three-component detectors being connected with each other via the signal line. (the two three-component detectors send the signal to the multiplexer, After the signal is selected by the multiplexer, it is sent to the amplifier [pg. 3 line 4-7], implying the two- component detectors acquire the data independently and synchronously and the two three-component detectors are connected with each other via the signal line), but is silent regarding adding a third three-component detectors in the data acquisition set up.

Although Jiao is silent regarding addition of a third three-component detector in the data acquisition setup, it would also have been obvious to one having ordinary skill in the art at the time the invention was filed to add a third three-component detector acquiring data independently and synchronously connected with other two  three-component detectors since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

As per claim 6, Jiao, Zhou and Bellino disclose claim 1 set forth above.
Jiao further discloses lithium-based grease is used as a coupling medium to fill space between the three-component detector and the borehole wall (first fill the inside of the hole with butter as the couplant of the first three-component detector and the hole, and press hard so that the two first three-component detectors are connected to the hole 

As per claim 11, Jiao, Zhou and Bellino disclose claim 1 set forth above.
Jiao further discloses the synchronous communicator is placed at a tunnel (wireless communication module 11a [Fig. 1], showing its placement at the entrance of the tunnel).

As per claim 12, Jiao, Zhou and Bellino disclose claim 1 set forth above.
Jiao further discloses the borehole is parallel to a base plate of the tunnel and perpendicular to an axis direction of the tunnel (The borehole is parallel to the floor of the cavern, equivalent to the tunnel, and perpendicular to the cavern [pg. 2 line 42-43]).

Zhou discloses the plurality of boreholes (the plurality of boreholes [0005, Fig. 1 and 2]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Zhou to extend each of the plurality of boreholes in a direction parallel to a base plate of the tunnel and perpendicular to the longitudinal direction of the tunnel for a more accurate and reliable data acquisition.

As per claim 13, Jiao, Zhou and Bellino disclose claim 1 set forth above.


As per claim 21, Jiao, Zhou and Bellino disclose claim 1 set forth above.
Bellino further discloses a distance between adjacent two of the plurality of boreholes in the longitudinal direction is in a range of 5-10 meters ([Fig. 15]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Bellino to set a distance between adjacent two of the plurality of boreholes in the longitudinal direction is in a range of 5-10 meters for a more accurate and reliable data acquisition and it would have been also an obvious matter of design choice since such a modification would have involved a mere change in the size of a limitation/element. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jiao, Zhou and Bellino in view of Hutin (US 20100256914 A 1 ), hereinafter 'Hutin'.
As per claim 7, Jiao, Zhou and Bellino disclose claim 1 set forth above.
Jiao discloses the three-component detector acquires the data automatically, converts the acquired signal in analog format to digital data, transmits the digital data and supplies power independently. (automatically collects the data [pg. 3 line 30], automatically perform a signal acquisition [pg. 6 line 19], the signal acquisition system is composed of a first three-component and a second three-component detector, a multi-way switch, an amplifier, an A/D converter, a signal line and a trigger circuit copper wire [pg. 4 line 34-35], The digital signal is then transmitted to the wireless communication module 11a via the RS232 interface, and the signal is wirelessly transmitted to the outside of the cavity control room 13. [pg. 7 line 40-41], prediction device … the power is turned on [pg. 7 line 17-20], implying power is supplied independently by the automatic system), but is silent regarding “store the data”.

Hutin discloses “storing the data” (the sensor data may be stored downhole in memory and transmitted after a certain period of time to the surface in packets of data [0014]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to use the teachings of the combined prior art in view of Hutin to store the data by data acquisition module for an optimization of overall efficient data storage management.

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jiao, Zhou and Bellino in view of Wilt (US 20180136359 A1).
As per claim 8, Jiao, Zhou and Bellino disclose the claim 1 set forth above.


Wilt discloses the signal line is an alternating current transmission line (the transmitters are loops of wire carrying an alternating current [0003]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Wilt to use the signal line, implemented as an alternating current transmission line, for a more accurate and reliable data acquisition at the remote tunnel construction site.

	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jiao, Zhou and Bellino in view of Tan (US 20150120388 A1), hereinafter ‘Tan’.
As per claim 9, Jiao, Zhou and Bellino disclose the claim 1 set forth above.
The set forth combined prior art is silent regarding the synchronous communicator transmits the data acquired by the data acquisition module to a server.

Tan discloses the use of a server to which the client computer including data acquisition mode transmits the data (packet communication [0057-0058], wireless communication module [0393], acquisition mode [0394], server computer [0406], web server, inspection server, reporting server [Fig. 1]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to use the teachings of the combined prior art in view of Tan to use a server, to where to transmit the data acquired by the data acquisition module for an effective and accurate analysis as well as a control of a tunnel construction.

As per claim 10, Jiao, Zhou and Bellino disclose the claim 9 set forth above.
The set forth combined prior art is silent regarding the server comprising a particular server and a cloud server.

Tan discloses the use of a particular server and a cloud server (server computer is provided by a cloud computing system [0406], inspection server, reporting server, web server, cloud computing system [Fig. 1]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to use the teachings of the combined prior art in view of Tan to use a particular server and a cloud server for an effective and accurate analysis as well as a control of a tunnel construction.

	Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jiao, Zhou and Bellino in view of Zhu (CN 204530394 U).
As per claim 22, Jiao, Zhou and Bellino disclose the claim 1 set forth above.
The set forth combined prior art is silent regarding each of the plurality of three- component detectors starts to acquire a signal of a seismic wave according to at least one acquisition parameter from the host in a case of the signal of the seismic wave received by the three-component detector reaches a set value although the plurality of three- component detectors acquiring a signal of a seismic wave and relying on the host of data acquisition control are disclosed by the combined prior art.

Zhu discloses a data collector starts acquiring data when acquisition parameter reaches a set value (minimum collection interval ‘acquisition parameter setting’ is set according to the system, when the pulse sensor 7 collected by the travel distance exceeds the minimum interval, the data collector 5 starts by a serial read electronic compass [pg. 5 line 17-27]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to use the teachings of the combined prior art in view of Zhu to start each of the plurality of three- component detectors to acquire a signal of a seismic wave according to at least one acquisition parameter from the host in a case of the signal of the seismic wave received by the three-component detector reaches a set value for an effective and accurate analysis as well as a control of a tunnel construction.
Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Li (S. Li and et al, “An overview of ahead geological prospecting in tunneling”, Tunnelling and Underground Space Technology 63 (2017) 69–94, journal homepage: www.elsevier.com/ locate/tust, Available online 6 January 2017) discloses using a plurality of receivers in the same side of the tunnel (different observation layout, 3-component ‘3C’ receivers in a linear arrangement [pg. 73 right col line 8 – 18], receivers are screwed into the segment lining [Fig. 28], three component receivers deployed inside and outside the tunnel [pg. 28 left col line 15 - 24, Fig. 29], receivers are installed in the well pg. 73 right col line 4-5 [Fig. 2]).
	Zhang (CN 107015277 A) discloses a three-component sensor group to be disposed on a lateral wall of a tunnel, wherein the three-component sensor group can detect a direct wave and a reflection wave at the same time [abs].
	Li (CN 110837110 A) discloses a seismic wave method advanced prediction auxiliary device and method suitable for a TBM “Tunnel Boring Machine’ tunnel [abs].
	Li (CN 106646617 A) discloses a plurality of ground detectors [abs].

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2865